Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically by Kevin Davis on January 29th, 2021.
The application has been amended as follows:

	In the claims:

	In Claim 1, line number 13: Please replace the word “to” with the phrase, “that is directed into”, after the phrase “flow path” and before the phrase, “the high-temperature”.

	In Claim 1, line number 17: Please insert the phrase, “that is directed into the thermoelectric generation unit” after the phrase, “cyclic water circulation line” and before the period.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a thermoelectric generation system that generates electricity using waste heat from a facility having an engine driven by steam, a high-temperature cooling unit through which cyclic water passes to cool high-temperature steam from the engine, and a low-temperature cooling unit through which the cyclic water passes to cool low-temperature steam discharged from the high-temperature cooling unit, the thermoelectric generation system comprising: a thermoelectric generation unit: a first hot-water discharge line used to discharge the cyclic water passing through the high-temperature cooling unit and direct it to the thermoelectric generation unit; a second hot-water discharge line used to discharge the cyclic water passing through the low-temperature cooling unit; and a cyclic water circulation line through which the cyclic water circulars from an open flow path that is directed into the high-temperature cooling unit, the low-temperature cooling unit, and the thermoelectric generation unit, wherein the thermoelectric generation unit generates electricity on the basis of a temperature difference between the cyclic water from the first hot-water discharge ling and the cyclic water from the open flow path through the cyclic water circulation that is directed into the thermoelectric generation unit.


Although Yamaguchi (US 6,269,645 B1) discloses a thermoelectric generation system that generates electricity using waste heat from a steam condenser that exchanges heat with steam (Figure 9, #35) as cyclic water flows through a high temperature portion (Figure 14, Heated Steam – pipe coming in and adjacent chamber) and a low temperature portion (Figure 14, #65 and the adjoining pipe & Column 10, Lines 54-57), the thermoelectric generation system comprising:
a first hot-water discharge line used to discharge the cyclic water passing through the high temperature portion (Figure 14, Heated Steam and adjacent chamber);
a second hot-water discharge line used to discharge the cyclic water passing through the low temperature portion (Figure 14, #65);
a cyclic water circulation line through which cyclic water circulates (Figure 9 & 14, Water piping);
a thermoelectric generation unit that generates electricity on the basis of a temperature difference between the first hot-water discharge line and the cyclic water circulation line (Figure 14, #49 & Column 8, Lines 11-22).
A skilled artisan would not have had a reason for the above stated limitations, therefore the thermoelectric generation system as claimed in claim(s) 1-2, 5-7 and 9-12 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726